—In an action to recover damages for personal injuries, etc., defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), dated April 1, 1985, as, upon granting renewal of its motion for summary judgment dismissing the complaint, adhered to the original determination denying the motion.
Order affirmed insofar as appealed from, with costs.
Our review of the record indicates that there is a triable issue of fact as to when certain repairs were allegedly done on the sidewalk upon which plaintiff Angelina Lillian Triplett purportedly fell. Accordingly, the denial of defendant’s motion for summary judgment was proper. Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.